PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/956,754
Filing Date: 2 Dec 2015
Appellant(s): Noom, Inc.



__________________
Kirt L. Iverson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/7/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/7/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues on page 11 of its Brief in regard to the rejections made under 35 USC 101:

    PNG
    media_image2.png
    249
    693
    media_image2.png
    Greyscale

Appellant’s argument is unpersuasive because the rejection made in the Final identifies precisely which of Appellant’s claimed limitations comprise the Appellant’s claimed abstract idea:

    PNG
    media_image3.png
    576
    702
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    584
    693
    media_image4.png
    Greyscale

Final, pages 4-5.

	Appellant further argues in this regard on page 12 of its Brief:

    PNG
    media_image5.png
    232
    693
    media_image5.png
    Greyscale

Appellant’s argument is unpersuasive.  Appellant claims are directed to:
collecting data:
receiving input data from […] users of a health and wellness system;

analyzing data:
adjusting a scalable algorithm […] using short-term…comprising:
identifying triggers in the input data based on correspondences between the triggers and actions pertaining to the triggers, the actions corresponding to opportunities for the administrator to perform interventions via the health and wellness system to increase probabilities that the users will meet their health goals; 
based on a detection that one of the actions has a confidence measure that transgresses a confidence threshold, performing the one of the actions automatically on behalf of the administrator without receiving input from the administrator; 
adjusting the confidence measure for the additional one of the actions based on the administrator[‘s] [selection] for accepting or rejecting the recommendation
the long-term learning operations comprising further adjusting the confidence measure…after the performing of the one of the actions […] or the performing of the additional one of the actions manually; and


and providing outputs based on that analysis:
based on a detection that an additional one of the actions has a confidence measure that does not transgress the confidence threshold, presenting the administrator with a recommendation to manually perform the additional one of the actions, the presenting based on a selection of a trigger from a listing of the triggers […] that allows performing of the interventions across the plurality of groups of users, [allowing] for accepting or rejecting the recommendation; 
in response to an identification of the trigger in subsequently-received input data and based on a detection that the adjusted confidence measure for the additional one of the actions transgresses the confidence threshold…performing the additional one of the actions […] on behalf of the administrator without receiving additional input from the administrator.

Claims directed to collecting data, analyzing that data, and providing outputs based on that analysis have been held by the CAFC to be patent ineligible as mental processes in decisions such as, e.g., Electric Power Group and University of Florida Research, and the rejections made under 101 should likewise be affirmed.  Specific to Appellant’s arguments made here, the rejection does not identify performing an operation “automatically” as being something that is part of the abstract idea that can be performed mentally.  That limitation is identified in the 101 rejection as being an element claimed in addition to the abstract idea, in terms of embodying an abstract idea in generic computer software such that it is thereby performed “automatically” is not “significantly more” than the abstract idea.  Also, “adjusting a scalable algorithm” is analogous to what was claimed in, e.g., Parker v Flook in which an iterative algorithm was claimed that was “adjusted” by using the output of the prior iteration (the “alarm limit value”) as input to the successive iteration.  The U.S. Supreme Court held that the claimed invention in that case was not patent eligible and, likewise, the 101 rejection made here should be affirmed on a similar basis.
	Appellant further argues in this regard on page 12 of its Brief:

    PNG
    media_image6.png
    465
    694
    media_image6.png
    Greyscale

Appellant’s argument is unpersuasive.  As stated in Appellant’s argument, the Final at page 10 cited In re Noble Systems Corporation (non-precedential) as an example where the CAFC held that claims directed to a computerized method of training human subject was patent ineligible as a method of organizing human activity.  Likewise, Appellant claims such a method in terms of training human subjects “to increase probabilities that [they] will meet their health goals”.  In regard to Example 39, it is not precedential legal authority and Appellant’s claimed invention in terms of a system for improving health and wellness outcomes is not analogous to training a neural network.  Likewise in regard to McRO, improving human health is not analogous to an improved method of performing computer animation.

	Appellant further argues in this regard on page 13 of its Brief:

    PNG
    media_image7.png
    223
    704
    media_image7.png
    Greyscale

Appellant’s argument is unpersuasive as Appellant fails to identify what “key elements” and “specific operations” of its claimed invention were allegedly omitted from the 101 rejection.  To the contrary, the rejection made in the Final identifies precisely which of Appellant’s claimed limitations constitute the abstract idea and which were elements claimed in addition to the abstract idea.

	Appellant further argues in this regard on page 13 of its Brief:

    PNG
    media_image8.png
    344
    708
    media_image8.png
    Greyscale

Appellant’s argument is unpersuasive.  Contrary to Appellant’s argument, Appellant’s claimed “user interface” is not claimed to be “scalable and dynamic”.  There is nothing claimed in regard to the specific functionality of the user interface other than it is used as a means to received data inputs from someone.  See, e.g., from Appellant’s Claim 1:

    PNG
    media_image9.png
    173
    702
    media_image9.png
    Greyscale

Employing a computer user interface, however, for the input/output of visual data is merely the generic, well-known, and conventional use of such an interface and does not add significantly more to Appellant’s abstract idea.  See, e.g., the CAFC’s opinion in Cxloyalty, Inc. v. Maritz Holdings Inc., in this regard.  Furthermore, Appellant’s claimed use of a user interface is distinguishable from that of both Core Wireless and Trading Technologies because in both of those instances the fundamental nature of how the user interface operated was claimed as the invention.  In Core Wireless, the manner in which the user interface elements was claimed in combination improved the ability of small mobile devices to display information.  In Trading Technologies, the user interface was claimed so as to reduce the time it took for a trader to make a trade by pairing a dynamic display of bids along with a static display of prices.  Appellant’s claimed invention bears no resemblance to either of these.  Again, Appellant claims its “user interface” for simply displaying information and receiving a user input in response to that display.  At best, the information itself that is displayed on Appellant’s claimed interface itself may be “dynamic” (in that the information itself may change from time to time) as well as it may be “scalable” (in terms of the amount of information displayed may change from time to time) but there is nothing in nature of the way in which this information is claimed to be displayed via the “user interface” that makes Appellant’s invention analogous to that of either Core Wireless or Trading Technologies.  Appellant’s user interface is indistinguishable from the claimed computer display in, e.g., Electric Power Group where it was likewise claimed that the information would dynamically change based on fluctuations in the power grid data:

    PNG
    media_image10.png
    254
    415
    media_image10.png
    Greyscale

Electric Power Group, LLC v Alstom S.A., slip. op., page 4.
The CAFC held Electric Power Group that this claimed dynamic display of information was part of the claimed abstract idea that could be performed mentally and, likewise, the 101 rejection made here should likewise be affirmed in that regard.

Appellant further argues in this regard on page 14 of its Brief:

    PNG
    media_image11.png
    366
    701
    media_image11.png
    Greyscale

Appellant’s argument is unpersuasive.  “Practical application” is not one of the two prongs of the Mayo test and Appellant does not cite what legal authority it is relying on in support of its argument so it is unclear how to respond.  Furthermore, to the extent that Appellant is arguing that it has claimed “specific operations” the degree to which an invention is claimed (i.e., its “specificity”) is not dispositive as to whether an abstract idea is claimed.  See, e.g., the eleven-step method that was invalidated in Ultramercial.  Furthermore, to the extent that Appellant argues that its claimed invention allegedly improves “the functioning of a computer” it is unclear in what regard Appellant characterizes this “improvement”.  Appellant claimed invention does not, e.g., result in the claimed “computer processors” being able to run faster, use less power, and/or be manufactured less expensively.  To the contrary, Appellant merely claims the “computer processors”, “memories” and “set of instructions” in order to embody Appellant’s abstract idea in computer software.  Such use of these devices for this purpose, however, is generic, well-known, and conventional and does not render “significantly more” than Appellant’s abstract idea.
Appellant further argues in this regard on page 15 of its Brief:

    PNG
    media_image12.png
    177
    696
    media_image12.png
    Greyscale

Appellant’s argument is unpersuasive.  As outlined supra, Appellant’s claimed user interface is employed for receiving a user input, in regard to selecting a recommended health and wellness intervention.  Receiving user input via a user interface is generic, well-known, and conventional. See Cxloyalty.

Appellant further argues in this regard on page 16 of its Brief:

    PNG
    media_image13.png
    120
    691
    media_image13.png
    Greyscale

Appellant’s argument is unpersuasive.  The 101 rejection made in the Final at page 7 cites to Figure 1 of Appellant’s specification as providing Berkheimer evidence that the elements that Appellant claimed in addition to its abstract idea, which would include its claimed “user interface”, are generic, well-known, and conventional to the extent that the amount of disclosure in Appellant’s specification would not be enabling were that not the case.  
This is Appellant’s Figure 1:

    PNG
    media_image14.png
    721
    564
    media_image14.png
    Greyscale

As shown, Figure 1 includes a reference to “client applications 112”.  This is Appellant’s disclosure in its specification in regard to this feature:

    PNG
    media_image15.png
    143
    572
    media_image15.png
    Greyscale

In other words, Appellant’s claimed “user interface” is disclosed as a generic, well-known, and conventional web browser.
Appellant further argues in this regard on page 16 of its Brief:

    PNG
    media_image16.png
    145
    696
    media_image16.png
    Greyscale

Appellant’s argument is unpersuasive and it is unclear what Appellant is referring to here as the rejection on page 7 of the Final in regard to the “significantly more” analysis contains no such citation to Electric Power Group.

Appellant further argues in this regard on page 17 of its Brief:

    PNG
    media_image17.png
    220
    685
    media_image17.png
    Greyscale

Appellant’s argument is unpersuasive.  Appellant’s dependent claims merely add further limitations in regard to Appellant’s claimed abstract idea and there was no need, therefore, to provide further basis of rejection for them than was provided in the Final, and these claims were included in the analysis for step 2(a)(ii) and step 2b.  Also, Appellant has not specifically pointed out any particular limitations to support position that claims do not fall under being abstract for 2(a)(i).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL C GRANT/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
Conferees:
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                                        
/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.